DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 03/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-III is withdrawn.  Claims 35-36 and 39, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 2-15, 18-20, 28, 31-32, 34, 37-38 and 40-43 are canceled.
Claims 1, 16-17, 21-27, 29-30, 33, 35-36, and 39 are under examination.

Priority
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered and in view of Applicant’s amendments, the claims under examination receive the U.S. effective filing date of 07/16/2015.   

Objections Withdrawn
Duplicate Claim Warning
This warning is withdrawn in view of Applicant’s cancelation of claim 31.  

Claim Objection
The objection to claim 22 is withdrawn in view of Applicant’s amendments.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 16-17, 21-27, 29-31, and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.  

The rejection of claims 29-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

The rejection of claims 1, 16-17, 21, 23-27, 29-31, and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claim 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.

Double Patenting
The rejection of claims 1, 16, 23-27, 29-31, and 33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10774152 is withdrawn in view of Applicant’s filing and the subsequent approval of a terminal disclaimer.

The rejection of claims 1, 25, 27, and 29 on the ground of nonstatutory double patenting as being unpatentable over claim 34 of copending Application No. 16/502699 (reference application) is withdrawn in view of Applicant’s filing and the subsequent approval of a terminal disclaimer. 

Rejections Maintained
Claim Rejections - 35 USC § 112
Claim 22 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  The rejection of claims 1, 16-17, 21-27, 29-31, and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite is traversed.
The Office further states that claim 22 is indefinite for the alleged presence of multiple interpretations. OA, p. 9. Claim 22 is amended to recite the variable domain of the light chain comprises a sequence having at least 80% identity or at least 80% similarity to the non-CDR regions of light chain variable domain comprising SEQ ID NO:92 or 93 and wherein the variable domain of the heavy chain comprises a sequence having at least 80% identity or at least 80% similarity to the non-CDR regions of heavy chain variable domain comprising SEQ ID NO: 94 or 96.
Withdrawal of the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, is requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
Claim 22 is still indefinite for reasons of record.  Applicant’s amendment did not fix all the issues in this claim.
As previously stated, claim 22 also recites the non-CDR regions of a sequence of the variable domain of a sequence identifier.  This is indefinite since it is not clear if a truncated variable domain can satisfy this requirement or only the full-length sequence identifier.  Also, there are four non-CDR regions or framework regions in one variable domain and it is not clear if all or only at least two have to be similar in the claimed antibody to meet the structural requirements of the claim.  Again, the presence of multiple interpretations renders the claim indefinite. 
It is recommended that Applicant amend the claim to recite having at least 80% identity to SEQ ID Nos. 92 or 93 and at least 80% identity to SEQ ID Nos. 94 or 96 where appropriate.  Claim 1, on which claim 22 ultimately depends will ensure the CDRs do not change in this case.  Therefore, reference to non-CDR regions is not needed here.
Also, this claim still recites VL of a sequence identifier (SEQ ID NO. 92 or 93).  It is not clear if the full sequence identifier is required or if a truncated version thereof can also satisfy the structure requirement of the claim.  Again, the presence of multiple structural interpretations renders the claim indefinite.  
It is recommended that Applicant amend the claim to recite a VL comprising SEQ ID NO. 92 or 93, for example.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolated nucleic acids and vectors encoding the antibody molecule of claim 1, does not reasonably provide enablement for unisolated nucleic acids or vectors reading on genes of a transgenic animal.  Also, while being enabling for methods of treating a human patient that requires depletion of CD45+ B cells via administering the antibody molecule of claim 1, the specification does not reasonably provide enablement of preventing any disease or treating just any disease in just any subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 35, drawn to a nucleotide sequence encoding the antibody molecule of claim 1, as well as in claim 39 drawn to a method of treating a patient with said antibody.
The nature of the invention is products to encode a therapeutic anti-CD45 antibody and methods of using the same to treat disease.
The level of skill of one skilled in this art is high.
The specification teaches that vectors can be integrated into host cell genomes (Pg. 87).  Thus, the nucleic acids and vectors of instant claims read on transgenes in transgenic animals comprised of unisolated host cells.
With respect to claim 39, the claim does not require the patient suffer from any specific disease and the definition of therapeutically effective amount in the specification includes an amount for prophylaxis (Pg. 78).  Two diseases taught for treatment include cancer and autoimmunity (Pg. 3). Thus, claim 39 reads on prevention of cancer, which is not enabled for the reasons below.  Furthermore, claim 39 does not provide a nexus between the antibody used and the disease.  For example, the desired treatment should be one that includes depletion of CD45+ B cells since this is a mechanism had by the therapeutic antibody of the claim.  Not just any disease can be treated with an anti-CD45 antibody since not every disease has a nexus between CD45 and its pathology. CD45 is expressed by B cells, for example (Pg. 2) and so targeting it could be used against such cells (Pg. 3).  
Cancer treatment is highly unpredictable. Even though the EGFR was identified in some cancers as a drug target, the in vitro (i.e., in a test tube) effectiveness of a drug in inhibiting the EGFR turned out to be a poor proxy for how effective that drug actually was in treating cancer in vivo (i.e., in the body). Numerous EGFR inhibitors that showed promising in vitro activity failed for a variety of reasons. These included poor pharmacokinetics due to poor absorption or rapid metabolism ( [**2]or both), undesirable drug-drug interactions, drug toxicity due to drug binding onto healthy cells, drug toxicity due to binding onto other receptors, and metabolite toxicity. Some drug candidates were limited by one or more of these shortcomings, further underscoring the unpredictable nature of cancer treatment. OSI Pharmaceuticals , LLc, v. Apotex Inc, 939 F.3d 1375, 2019. 
The state of the art at the time of filing was such that the functionality of an anti-tumor antibody was dependent on both its action on the intended target and whether or not the modulation of said target had an effect on any particular cancer cell.  Baxevanis (Expert Opinion:  Drug Discovery, Vol. 3, No. 4, Pg. 441-452, 2008) teaches that, depending on the epitope against which an antibody is directed, antibody-antigen binding may neutralize circulating targets or cell surface receptors (Pg. 444, Column 1, Paragraph, first full).  They teach that presently available monoclonal antibodies (mAbs) are directed against molecular targets that are expressed on tumor cells or play an important role in the tumor microenvironment (Pg. 444, Column 1, Paragraph, first full; Table 1).  Table 1 lists currently available antibodies for use in clinical oncology and illustrates that each antibody has a specific target (Table 1, Column 2) and a specific set of cancers for which it has therapeutic utility (Table 1, Column 4).  Taken together, the art does not recognize a single antibody that is an effective therapy against all tumors.
To further illustrate this point, Baxevanis goes on to explain the functionality of the more commonly used therapeutic antibodies.  Trastuzumab targets the receptor HER-2 (HER-2/neu)  which is overexpressed in some breast cancers and so is a viable treatment for said breast cancers (Pg. 444, Column 2, Lines 19-24).   The basis of this variability in treatment response is due to the fact that the growth inhibitory effect of anti-HER-2 is dependent on the extent of HER-2 overexpression (pg. 443, Column 1, Paragraph, first partial).  Because only a portion of breast cancer patients overexpress HER-2 and respond to trastuzumab, the selection of suitable patients is important (Pg. 445, Column 1, Lines 13-15).  
Rituximab is an antibody against CD20 antigen, which is expressed on most B cells including B-cell lymphomas (Pg. 445, Column 1, Lines 36-38).  Therefore, it is used to treat B-cell lymphomas (Pg. 444, Table 1).  It has been used to treat patients with relapsed or refractory low-grade non-Hodgkin's lymphoma (a B-cell lymphoma) (Pg. 445, Column 1, Lines 41-50).  
In contrast to trastuzumab and rituximab, some therapeutic antibodies show efficacy in treating multiple cancers.  This stems from the fact that their target antigen is associated with multiple cancers.  Cetuximab is an anti-EGFR antibody (Pg. 445, Column 1, Lines 19-20).  EGFR is overexpressed in many epithelial cell tumors (Pg. 445, Column 1, Lines 20-21).  The association of EGFR overexpression with multiple cell types gives cetuximab a broader therapeutic applicability than trastuzumab (Pg. 444, Table 1) as it is used to treat both renal and head and neck cancers.
As a final point, the art also recognizes that the function of the therapeutic antibody must correlate with an effect on its target conducive to tumor growth inhibition or tumor lysis, resulting in patient benefit.  Anti-HER-2 antibodies, like Trastuzumab, disrupt HER-2 catalytic activity (Pg. 443, Column 1, Paragraph, first partial, Sentence, ultimate; Table 1, Column 3, (S) referring to decreased protein signaling (activity); and Pg. 444, Column 2, Lines 19-22).  Cetuximab also inhibits its target’s activity as it prevents EGFR dimerization and subsequent activation via phosphorylation (Pg. 445, Column 1, Lines 23-25).  Since both HER-2 and EGFR activity support growth of cancer cells in which they are overexpressed, their inhibition is therapeutic to patients.  Rituximab causes tumor cell lysis by antibody-dependent cellular cytotoxicity (ADCC) and complement-dependent cytotoxicity (CDC) (Pg. 445, Column 1, Lines 38-39) and so its therapeutic benefit is provided by specifically inducing cancer cell death.     
The teachings of Baxevanis discussed above underline the requirement of a link between an inhibitory antibody’s target and specific cancers to make therapy of said cancer predictable to one of ordinary skill in the art. Therefore, it would be unpredictable that the anti-CD45 antibody of instant claims would have any therapeutic effect on just any tumor, including those that do not express the target protein, barring the presentation of evidence by Applicant.  This is because it is well-known in the art that cancers are made up of heterogeneous cells with varying proteomes.
Hoon (US2006/0115832, published 07/01/2006) teaches metastatic melanoma tumors are heterogeneous in melanoma marker expression (0128).  Linke (US2006/0275844, published 12/07/2006) teaches that tumor tissue tends to be heterogeneous and predictive value of markers requires validation (0239).  Diamandis (US2012/0178111, published 07/12/2012) teaches that lung cancer is a heterogeneous disease (0202).  Kipps (US2011/0190157, published 08/04/2011) teaches protein biomarkers differ between aggressive CLL and indolent CLL B cells (0053).  
Therefore, since tumors, are heterogeneous in the proteins they express/present, only cancers comprising cancer cells that present CD45 are enabled for treatment with the claimed methods.  As broadly as cancer is currently claimed, the claims are not enabled to their full scope and are rejected here.
With respect to cancer prevention, no material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease.  This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent.   Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease.  
The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, 2004, Vol. 22, Pg. 251-265, specifically page 257).  However, nowhere in the art does it show that tumor antigens are effective at preventing cancer.  Evans et Al. (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is stated that adjuvant therapy to prevent or delay disease still needs experimentation.  Evans et Al. further state that such cancer vaccines are at best used as a therapeutic and not as a prophylactic and that “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).
In some cases, it is known that certain cancers arise from a single cause.  This cause can be viral as in the case of cervical cancer, caused predominantly by persistent cervical infection with human papillomavirus (HPV) (Schiffman et Al., The New England Journal of Medicine, Vo. 353, No. 20, Pg. 2101-2104, 2005).  Schiffman et Al. teach that primary prevention through vaccination against HPV might be possible in young women (Pg. 2101, Column 3, Paragraph, first parital).  However, they also teach that vaccine evaluations are ongoing (Pg. 2103, Column 3, Paragraph, first full).  In addition, the most promising vaccines designed against HPV types 16 and 18 would only prevent 70 percent of cervical cancer cases at best (Pg. 2103, Column 2, Paragraph, first full).  Therefore, there is still no vaccine that can definitively prevent a cancer.  Current evidence points only to the potential of future prophylactic agents.   
The art of small molecule chemotherapeutics teach that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  The reason it cannot be recommended centers around the need for continued research into specific subgroups of high-risk but healthy women for whom the risk-benefit ratio is sufficiently positive to recommend prophylactic tamoxifen treatment  (Pg. 299, Column 2, Paragraph, first).  
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse models (Abstract).  The authors define it as a perfect candidate to exert an in vivo cancer-preventive activity but more research is required to establish it in this role (Pg. 429, Column 2, Paragraph, first partial).  
Therefore, the art has only recognized the treatment of a cancer.
With respect to the nucleotides and vectors of instant claims, they read on those unisolated in a transgenic cell/animal, such genes having unpredictable function.  Thus, as broadly as currently claimed, these products are not enabled to their full scopes.  The claims read on transgenes within a transgenic animal given that the term "isolated" is not denoted in describing the nucleotide sequence or vector.
The state of the art at the time of filing was such that one of skill could not predict the phenotype of transgenics. The art of transgenic animals has for many years stated that the unpredictability lies, in part, with the site or sites of transgene integration into the target genome and that "the position effect" as well as unidentified control elements are recognized to cause aberrant expression of a transgene (Wall et Al., Theriogenology, Vol. 45, Pg. 57-68, 1996). 
The elements of the particular construct used to make transgenic animals are also held to be critical, and they must be designed case by case without general rules to obtain good expression of a transgene; e.g., specific promoters, presence or absence of introns, etc. (Houdebine et Al., Journal of Biotechnology, Vol. 34, Pg. 269- 287, 1994). Furthermore, transgenic animals are regarded to have within their cells, cellular mechanisms that prevent expression of the transgene, such as methylation or deletion from the genome (Kappell et Al., Current Opinions in Biotechnology, Vol. 3, Pg. 548-553, 1992).
Thus, at the time of filing, the phenotype of a transgenic cell contained within any animal and functionality of any transgene was unpredictable.  The claims as written, encompassing a transgene in a transgenic animal, are not adequately described in the specification as to prevent excessive experimentation by the public to generate and use the inventions.  Applicants can obviate the instant rejection by amending the claims to recite the term "isolated" before the recitation, "nucleotide" and “vector”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "CD79A or CD79b" in claim 27.  There is insufficient antecedent basis for this limitation in the claim.  Claim 27 recites only CD79, which does not provide for both members of the heterodimer necessarily CD79a and CD79b.  It is not clear if these species of CD79 are required by the claim or if they are just examples since claim 30 technically includes both a broad and narrow limitation of CD79.  The presence of multiple interpretations renders the claim indefinite. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642